                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 RONALD HUDSON,                        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                 1:19-cv-00067
                                       )
                 vs.                   )
                                       )
 ANDREW M. SAUL, Commissioner          )
 of Social Security Administration,    )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019
